DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 25, 26, 32 and 34 are objected to because of the following informalities:  
Claims 25 and 32 recite, in lines 8 and 11 respectively, “generate a quantized metric table (QMT) values”. This appears to be a typo. It is suggested that applicant delete the word “a”. 
Claim 26 recites in line 7: “a filtering subsystem generate”. It appears this should recite “a filtering subsystem to generate”.
Claim 34 recites in line 16 “prestation”. It appears this should recite “presentation”.
  Appropriate correction is required.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 25-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 25, 32 and 34 recite a method comprising: 
storing a first plurality of metrics for a set of activities for a first population of students, a second plurality of metrics for the set of activities for a second population of students, and a metric value assigned to each student for each activity; 

generating a comparison presentation table with comparison presentation category cells that, for each activity and metric value range, includes a QMT value for the first population of students and a QMT value for the second population of students.
The limitations of storing metrics, generating a quantized metric table, and generating a comparison presentation table, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “system” comprising a “data store” to store the metrics, and “subsystems” to generate the tables in claim 25, and a system comprising a processor and communications module in claim 32, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “data store” language, “storing” in the context of this claim encompasses a user manually tracking the metrics, such as by writing them down or entering them manually. Similarly, the limitations of “generating”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could manually generate the tables by analyzing the metrics and creating the tables using pen and paper. Similarly, but for the graphical user interface and electronic display language in claim 34, “displaying” and “receiving” in the context of this claim encompasses a user manually tracking and analyzing the metrics and creating tables using a pen 
This judicial exception is not integrated into a practical application. In particular, the claims only recite a generic “data store” to store metrics, generic “subsystems” to perform the generating steps in claim 25, a generic “processor” and “communications module” in claim 32, and a generic “graphical user interface” and “electronic display” to receive and display metrics and tables. The data store, subsystems, processor, communications module, GUI and display in these steps are recited at a high-level of generality (i.e., as generic computer components performing actions such as storing, receiving, and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claims are not patent eligible.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 25-38, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 2005/0100875 A1) in view of McCurry et al. (US 2010/0047758 A1).

a data store to store: a first plurality of metrics for a set of activities for a first population of students, and a second plurality of metrics for the set of activities for a second population of students (Par. 46 – benchmark assessments of measurements of literacy for K-3 students, including multiple classes at each grade level – see Par. 55), and 
a metric value assigned to each student for each activity (Par’s. 47-48 – assessments performed and results entered for each student); 
a quantization subsystem to generate a quantized metric table (QMT) values for each of the first and second populations of students by quantizing metric values into a set of quantized bins for each of the first and second population of students, wherein each quantized bin is associated with a metric value range and includes a count of the number of students whose metric values are within the metric value range (see Fig. 9 – “School Reading Status” table with QMT values for first and second classes, with quantized bins including a count of the number of students whose metric values are within a given metric range, including “struggling”, “emerging”, and “on track”); and 
a comparison presentation subsystem to generate a comparison presentation table with comparison presentation category cells that, for each metric value range, includes a QMT value for the first population of students and a QMT value for the second population of students (Table in Fig. 9 is a comparison table with QMT values for the first and second populations (classes)) (as per claims 25 and 32).
	Best does not appear to explicitly disclose quantizing the metric values of each respective activity in the QMT table, wherein each bin includes a student count for each respective activity 

	Regarding claims 26 and 33, McCurry further discloses an input selection module to receive a user input selecting a QMT value within one of the comparison presentation category cells associated with a selected activity and a subset of the first population of students whose metrics for the selected activity are within the metric value range of the selected comparison presentation category cell; and a filtering subsystem generate a modified comparison presentation table with modified comparison presentation category cells for each of the learning activities for the selected subset of the first population of students and a corresponding subset of the second population of students whose metrics for the selected activity are within the metric value range of the selected comparison presentation category cell (see Par. 168, Fig. 18, reference number 1803 – user may select an individual IA where students are struggling, such as those students who scored less than 70% on the first of the two IA’s, and view their performance 

	Regarding claim 27, Best in view of McCurry further discloses each comparison presentation category cell comprises a graphical indication of a difference in the quantized metric values of the first population of students and the second population of students for each respective activity (Fig. 9). 

Regarding claim 28, to the extent that the combination of Best and McCurry does not explicitly disclose the graphical indication of the difference comprises a vertical line corresponding to a zero reference and a bar extending from the vertical line that visually indicates a magnitude of the difference between the quantized metric value of the first population of students and the quantized metric value of the second population of students, these differences (the graphics being displayed) are only found in the nonfunctional descriptive material and do not alter how the display functions (i.e., the descriptive material does not reconfigure the display). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to 

	Regarding claim 29, Best in view of McCurry further discloses each of the activities associated with the education course comprises one or more of: a test, a quiz, a homework assignment, an attendance record, a lab assignment, and an exam (see Par. 46).

	Regarding claim 30, Best in view of McCurry further discloses the QMT values for each of the first and second populations of students within each comparison presentation category cell of the comparison presentation table are displayed as percentages of the number of students in each respective population of students whose metrics for each respective activity are within the metric value range of the respective comparison presentation category cell (Fig. 9). 

	Regarding claim 31, Best in view of McCurry further discloses the QMT values for each of the first and second populations of students within each comparison presentation category cell of the comparison presentation table are displayed as absolute counts of the number of students in each respective population of students whose metrics for each respective activity are within the metric value range of the respective comparison presentation category cell (Fig. 9).

	Regarding claim 34, Best discloses a method, comprising: 
retrieving, from a data store, a first plurality of metrics for a set of learning activities for a first population of students (Par’s 46-48); generating a first quantization metric table (QMT) from the first plurality of metrics, the first population of students, the set of learning activities, 
displaying, via the electronic display, the second QMT as part of the GUI; receiving, via an electronic input device, a request from a user to view a comparison presentation of the first and second QMTs (see Fig. 9 – table comparing the first and second QMT’s for the first and second classes. 
Best does not explicitly disclose identifying a difference between a metric of the first QMT and a metric of the second QMT for a common learning activity; and rendering the identified difference visually distinct in the GUI. However, McCurry discloses such a feature of identifying differences between metrics for common learning activities and rendering the difference visually distinct (see Fig. 17 – e.g. for first and second math classes taught by John McCurry, a difference in performance on IA#4A is identified and shown by highlighting. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Best by identifying and highlighting differences in performance in common learning activities between classes, as taught by McCurry, to obtain predictable results of identifying the source of differences in performance among classes. 

	Regarding claim 35, Best in view of McCurry further discloses rendering the identified difference visually distinct comprises highlighting the identified difference (McCurry Fig. 17). 

	Regarding claims 36-38, Best in view of McCurry further discloses generating a first category-filtered metric table (FMT) formed from the first QMT based on a category selection made via the graphical user interface by a user; and displaying, via the electronic display, the first FMT as part of the GUI (see McCurry Fig. 18, filtering table by “struggling students” on first AI to generate table of performance on AI#3 and AI#4) (as per claim 36),

	generating a second category-filtered metric table (FMT) formed from the second QMT based on a category selection made via the graphical user interface by a user; and displaying, via the electronic display, the second FMT as part of the GUI (see McCurry Fig. 18, filtering table by “struggling students” on first AI to generate table of performance on AI#3 and AI#4) (as per claim 37), and
	generating a first quantized metric presentation (QMP) formed from the first FMT; and generating a second QMP formed from the second FMT (Best Fig’s. 8A, 9), wherein each of the first and second FMTs includes the category-filtered learning activities along a first axis, and a category cell for each of a plurality of quantized bins of the first and second plurality of metrics, respectively, associated with the displayed category-filtered learning activities along a second axis with a respective QMT value based on a combination of the associated learning activity, metric, and category; and displaying, via the electronic display, the first and second QMPs as part of the GUI (McCurry, Fig. 9) (as per claim 38).


	Regarding claim 43, Best in view of McCurry further discloses the displayed category cell of each of the first QMP and the modified first QMP is a percentage of selected students in the first FMT within the respective category (Fig. 9). 

	Claims distinguishing from the Prior Art
7.	Claim 39, and claims 40 and 41 which depend therefrom, distinguish patentably from Best, McCurry and the other prior art of record. The combination of Best and McCurry does not disclose or suggest, in combination with the features recited in parent claims 34 and 36-38, receiving a selection of a category cell in the first QMP corresponding to an updated first FMT of a subset of the first population of students, and displaying a modified first QMP with a filtered first QMP based on the updated first FMT of the subset of the first population of students.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715